GIERKE, Judge
(concurring in the result):
I agree with the majority that the military judge did not abuse his discretion by allowing Dental Technician First Class Langer to describe that portion of appellant’s admission which referred to religion. I disagree with the majority’s suggestion that evidence of appellant’s religious beliefs was admissible because it tended to make appellant’s marijuana use “more probable ... than it would be without the evidence.” 40 MJ at 255. Proof of character traits or specific acts to show likelihood that the accused committed the act charged violates Mil.R.Evid. 404(a), Manual for Courts-Martial, United States, 1984. Nevertheless, since defense counsel did not make a Mil.R.Evid. 404(a) objection, I would hold that the error was waived. Mil.R.Evid. 103(a)(1).
I believe that it is a close question whether the prosecution’s cross-examination of appellant about his religious beliefs violated Mil.R.Evid. 610. However, since the defense did not raise a Mil.R.Evid. 610 objection, I am willing to hold that any objection under Mil.R.Evid. 610 was waived.
In light of the military judge’s appropriate limiting instructions and the lenient sentence adjudged, I am also satisfied that any violation of Mil.R.Evid. 404(a) or Mil.R.Evid. 610 was harmless as to sentence. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Accordingly, I concur in the result.